Given that today is the International Day of Peace, it is an honour to present a message of achievements and challenges from the Republic of El Salvador on the global agenda to General Assembly at its seventy- second session. I would like to express our solidarity and condolences to the people and the Government of Mexico, which have faced a devastating earthquake. We extend the same message of sympathy to the Caribbean countries and the United States, which have been affected by hurricanes.
El Salvador identifies with the central theme of this debate and agrees to follow up on such a vision for the fulfilment of Agenda 2030 and its Sustainable Development Goals (SDGs). Agenda 2030 constitutes an important instrument for the dialogue and consensus- building processes in El Salvador. We have contributed our experiences to the discussion at the High-Level Political Forum on Sustainable Development, to which we submitted our first national voluntary review on the implementation of Agenda 2030.
El Salvador has a national agenda for sustainable development, which was developed through the creation of an institutional architecture for its implementation. We have allocated more than half of public spending to education, health and social protection in order to reduce extreme poverty and enhance social development. We have also increased the allocation of resources to programmes focused on poverty reduction.
In the area of education, which is a priority for our Government, we have made significant progress in eradicating illiteracy and increasing the availability of an inclusive education, while maintaining a high level of primary-education coverage over the past four years. Also noteworthy are our advances in food and nutritional security, through which we have reduced chronic child malnutrition. We promote family farming by supporting small producers, improving their incomes and ensuring food security through participatory and sustainable processes.
In order to address employment and opportunities we established the National Employment System, which benefits young people through programmes that bolster their capacities for work, and we are firmly committed to generating a favourable climate for foreign investment. Our duty as a society is to continue our efforts to build upon such positive outcomes and continue on the path to achieve Agenda 2030. It is important to point out that we have great challenges before us, especially in the fiscal area, where agreements are urgently needed if we are to achieve greater dynamism and economic development that goes hand in hand with social progress and benefits for the people.
Such sustainable development requires an environment of peace and security, and for that reason we have promoted a process of dialogue at the political and multisectoral levels. It was out of that process that we developed the Plan El Salvador Seguro. It has a comprehensive approach aimed at addressing the phenomenon of violence, emphasizes prevention and firmly respects human rights. Two years after we began to implement it, we have seen good results, such as reducing the homicide rate by 50 per cent and achieving a similar percentage with regard to extortion.
I must stress that without a financing strategy, adapting Agenda 2030 to national planning becomes a complex exercise. That is why I reiterate the pressing need to link Agenda 2030 to the Addis Ababa Agenda for Action, which sets out more than 100 measures and practices aimed at generating investment that will drive sustainable development over the next 15 years.
In our case, we conceived a financing strategy that embraces all sources and calls for shared responsibilities with regard to achieving the SDGs at the national level. Against that backdrop, we recognize that the 2030 Agenda for Sustainable Development, which seeks to eradicate poverty and inequality, presents a challenge for middle-income countries, such as El Salvador. For nations that are considered to fall in that category, it is imperative to eliminate measurements based solely on average income, or only on economic income, and that conceal economic, social and cultural inequalities. That is why we reaffirm the call to go beyond and move towards the implementation of a multidimensional calculation.
It is equally relevant to refer to sovereign debt, given its negative impacts on development. A restructuring mechanism that promotes a fair and shared distribution between debtors and creditors based on human needs is a priority. On the other hand, a crucial issue for El Salvador is the issue of migration. It is very important to bear in mind that in 2015, when we adopted Agenda 2030, we recognized the positive contribution of migrants on inclusive growth and sustainable development.
That is why my country promoted the inclusion of the migration issue in the SDGs, and we have prioritized it in our national agenda for sustainable development. We believe that achieving a global compact for safe, orderly and regular migration presents a true opportunity, but also a challenge. It is an opportunity that will enable us to tackle the issue of migration from a standpoint that ensures human development and human rights, and a challenge that we must commit to addressing in order to eliminate stereotypes that stigmatize migration as a criminal act.
Today, as anti-migration policies and movements gather strength throughout the world, we most energetically condemn xenophobia directed against refugees and migrants. My country therefore believes that it is vital to acknowledge the positive contributions and participation of migrants in their destination societies and their positive effect on sustainable development. One example of that contribution is our temporary protected-status population in the United States, for whom we hope that such status will be extended.
We should facilitate conditions that seek to regulate immigration status and promote the rights of migrants, as well as their integration into the host country culture and labour market, and their health care, education and housing systems, and acknowledge the contribution that they make to the economies of their host societies. In line with that position, we have submitted an initiative to our Legislative Assembly to help regulate the migratory situation of nationals who come from neighbouring countries to El Salvador, mostly for work. In July 2017 we launched our national policy for the protection and development of Salvadoran migrants and their families as a tool aimed at strengthening the protection and promotion of the development of Salvadorans abroad and of their relatives at home, as well as the returning population.
In order to obtain a culture of peace at the global level, it is essential to recognize and give priority to dialogue and peaceful solutions to controversies. As a country that suffered internal armed conflict for over a decade and was able to find lasting solutions only through dialogue and negotiation, we know very well how important peaceful means are for resolving disputes. In that context, we welcome the fresh efforts for dialogue between the opposition and the Government of the Bolivarian Republic of Venezuela. We congratulate the President of the Dominican Republic, Danilo Medina, on that important initiative.
Furthermore, I call for an end to the economic blockade imposed by the United States on Cuba, so that we may begin a new chapter in our Caribbean history and look firmly ahead to the future. We hope for an advance in relations between those two neighbours and hope that other unilateral measures that hinder progress and the well-being of both peoples will be avoided.
My country firmly supports all initiatives that promote and strengthen the disarmament regime, arms regulation and the fight against organized crime and terrorism, and all efforts to achieve international security and world peace. I reiterate our concern in the face of the threat posed to humankind by the existence of weapons of nuclear destruction. The use or threat of use of such weapons is a clear violation of the Charter of the United Nations and of international and humanitarian law.
In another area, we must adopt urgent measures to combat the negative effects of climate change, which continue to compromise economic development, natural resources and the well-being of countries such as El Salvador, which produces few greenhouse gases. It concerns us to see regression in the international consensus to fight the negative effects of climate change at the multilateral level.
I wish to end by highlighting that the peace agreements that we signed in 1992, which have now reached their twenty-fifth birthday, taught us that the best victories are those won through the hard work and will of all parties. In that vein, I express my gratitude to the Secretary-General for the support and solidarity that he has provided us with in the process of national dialogue that we are developing in El Salvador, which is now in its second stage towards reaching an agreement.
In that same spirit of joint work and cooperation, I call on Member States to unite in implementing the 2030 Agenda for Sustainable Development, truly focusing on people, so that no one is left behind and all those living on this planet can do so in dignity and peace.